DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/249155 filed on February 22, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 22, 2022 was filed after the mailing date of the Application on February 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the each dummy data" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975).

Claim 1, Lanus teaches a data processing system (View Lanus ¶ 25; computer system), comprising: a system interconnect (View Lanus ¶ 20, 21, 26; interconnect fabric); a first master (View Lanus ¶ 24, 25, 27; master management controller); a bridge circuit coupled between the first master and the system interconnect (View Lanus ¶ 2, 23; management bus), wherein the bridge circuit is configured to: in response to occurrence of an error in the first master, isolate the first master from the system interconnect (View Lanus ¶ 25, 29; isolate master management controller).

Lanus does not explicitly teach the isolating by the bridge circuit is performed while the first master has one or more outstanding issued write commands to the system interconnect which have not been completed, and after isolating the first master from the system interconnect, complete the one or more outstanding issued write commands while the first master remains isolated from the system interconnect.

However, Ashmore teaches the isolating by the bridge circuit is performed while the first master has one or more outstanding issued write commands to the system interconnect which have not been completed (View Ashmore ¶ 9, 31, 32; incomplete write operations/primary controller failed over), and after isolating the first master from the system interconnect, complete the one or more outstanding issued write commands while the first master remains isolated from the system interconnect (View Ashmore ¶ 9, 31, 32; secondary controller completes write operation).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lanus with isolating by the bridge circuit is performed while the first master has one or more outstanding issued write commands to the system interconnect which have not been completed, and after isolating the first master from the system interconnect, complete the one or more outstanding issued write commands while the first master remains isolated from the system interconnect since it is known in the art that a write operation can be sent after failure (View Ashmore ¶ 9, 31, 32).  Such modification would have allowed a second controller to complete a write operation.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ashmore further teaches a protocol of the system interconnect allows write data to be issued by the first master prior to issuing corresponding write commands for the issued write data (View Ashmore ¶ 4, 18; primary/active controller), and wherein the isolating of the first master by the bridge circuit is performed while the first master has outstanding issued write data to the system interconnect for which corresponding write commands have not been issued (View Ashmore ¶ 9, 31, 32; incomplete write operations/primary controller failed over).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) and further in view of Park (US Patent Application 2006/0083081).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the bridge circuit is configured to complete the one or more outstanding issued write commands by providing dummy data to the system interconnect for each of the one or more outstanding write commands, wherein the each dummy data includes a negated strobe signal.

However, Park teaches the bridge circuit is configured to complete the one or more outstanding issued write commands by providing dummy data to the system interconnect for each of the one or more outstanding write commands (View Park ¶ 6, 44; write enable signal), wherein the each dummy data includes a negated strobe signal (View Park ¶ 44; negative strobe signal).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the bridge circuit is configured to complete the one or more outstanding issued write commands by providing dummy data to the system interconnect for each of the one or more outstanding write commands, wherein the each dummy data includes a negated strobe signal since it is known in the art that dummy data can be generated (View Park ¶ 44).  Such modification would have allowed a dummy data to be issued as a write operation.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) and further in view of Nygren (US Patent Application 2008/0126843).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above does not explicitly teach the bridge circuit is configured to generate one or more dummy commands to the system interconnect for the outstanding issued write data.

However, Nygren teaches the bridge circuit is configured to generate one or more dummy commands to the system interconnect for the outstanding issued write data (View Nygren ¶ 22; dummy write command).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the bridge circuit is configured to generate one or more dummy commands to the system interconnect for the outstanding issued write data since it is known in the art that a dummy write operation can be generated (View Nygren ¶ 22).  Such modification would have allowed a dummy write operation to be generated.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Nygren (US Patent Application 2008/0126843) and further in view of Cmelik (US Patent Application 2002/0144179).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  The combination of teachings above does not explicitly teach each dummy command generated by the bridge circuit provides a pre-determined safe access address.

However, Cmelik teaches each dummy command generated by the bridge circuit provides a pre-determined safe access address (View Cmelik ¶ 22; safe access).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each dummy command generated by the bridge circuit provides a pre-determined safe access address data since it is known in the art that a safe access address can be provided (View Cmelik ¶ 22).  Such modification would have allowed a dummy write operation to point to a valid address.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) and further in view of Masuo (US Patent Application 2008/0162803).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above does not explicitly teach the bridge circuit comprises: a command buffer configured to store write commands issued from the first master to the system interconnect; and control circuitry configured to maintain a command pointer to keep track of the issued write commands and a data pointer to keep track of issued write data with respect to the issued write commands.

However, Masuo teaches the bridge circuit comprises: a command buffer configured to store write commands issued from the first master to the system interconnect (View Masuo ¶ 30; buffer); and control circuitry configured to maintain a command pointer to keep track of the issued write commands and a data pointer to keep track of issued write data with respect to the issued write commands (View Masuo ¶ 30; data table).  


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the bridge circuit comprises: a command buffer configured to store write commands issued from the first master to the system interconnect; and control circuitry configured to maintain a command pointer to keep track of the issued write commands and a data pointer to keep track of issued write data with respect to the issued write commands since it is known in the art that a write command can be stored in a buffer (View Masuo ¶ 30).  Such modification would have allowed write operations to be stored.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Masuo (US Patent Application 2008/0162803) and further in view of Solomon (US Patent Application 2005/0114556).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  The combination of teachings above does not explicitly teach the control circuitry of the bridge circuit is configured to advance the data pointer and create a command placeholder when a first write data is issued by the first master prior to the first master issuing a corresponding write command for the first write data

However, Solomon teaches the control circuitry of the bridge circuit is configured to advance the data pointer and create a command placeholder when a first write data is issued by the first master prior to the first master issuing a corresponding write command for the first write data (View Solomon ¶ 17; placeholder for future commands).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the control circuitry of the bridge circuit is configured to advance the data pointer and create a command placeholder when a first write data is issued by the first master prior to the first master issuing a corresponding write command for the first write data since it is known in the art that a placeholder can be issued for a write command (View Solomon ¶ 17).  Such modification would have allowed a placeholder to stored for a write command.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Masuo (US Patent Application 2008/0162803) in view of Solomon (US Patent Application 2005/0114556) and further in view of Welker (US Patent Application 2016/0139837).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above does not explicitly teach the first write data is a data beat for a burst write and has a corresponding control signal indicating it is a last beat for the burst write.

However, Welker teaches the first write data is a data beat for a burst write and has a corresponding control signal indicating it is a last beat for the burst write (View Welker ¶ 20, 28; burst write).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first write data is a data beat for a burst write and has a corresponding control signal indicating it is a last beat for the burst write since it is known in the art that a burst write can be issued (View Welker ¶ 20, 28).  Such modification would have allowed a burst write command to be issued for a write operation.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Achtenberg (US Patent Application 2016/0109926) and further in view of Karamanolis (US Patent Application 2009/0254693).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the bridge circuit comprises: selection circuitry configured to: provide issued write commands and write data from the first master unaltered to the system interconnect prior to occurrence of the error; and after occurrence of the error, prevent newly issued write commands and write data from the first master from reaching the system interconnect.

However, Achtenberg teaches the bridge circuit comprises: selection circuitry configured to: provide issued write commands and write data from the first master unaltered to the system interconnect prior to occurrence of the error (View Achtenberg ¶ 64; unmodified write process).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the bridge circuit comprises: selection circuitry configured to: provide issued write commands and write data from the first master unaltered to the system interconnect prior to occurrence of the error since it is known in the art that unmodified write process can be generated (View Achtenberg ¶ 64).  Such modification would have allowed a write process to not be modified.

The combination of teachings above does not explicitly teach after occurrence of the error, prevent newly issued write commands and write data from the first master from reaching the system interconnect.

However, Karamaranolis teaches after occurrence of the error, prevent newly issued write commands and write data from the first master from reaching the system interconnect (View Karamaranolis ¶ 37; prevent new I/O operations).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with after occurrence of the error, prevent newly issued write commands and write data from the first master from reaching the system interconnect since it is known in the art that a new write operation can be prevented (View Karamaranolis ¶ 37).  Such modification would have allowed new write operations can be prevented from processing with the master controller.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Achtenberg (US Patent Application 2016/0109926) in view of Karamanolis US Patent Application 2009/0254693) and further in view of Nygren (US Patent Application 2008/0126843).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.  The combination of teachings above does not explicitly teach the selection circuitry is configured to provide dummy commands and dummy data to the system interconnect after occurrence of the error while the first master is isolated from the system interconnect.

However, Nygren teaches the selection circuitry is configured to provide dummy commands and dummy data to the system interconnect after occurrence of the error while the first master is isolated from the system interconnect (View Nygren ¶ 22; dummy write command).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the selection circuitry is configured to provide dummy commands and dummy data to the system interconnect after occurrence of the error while the first master is isolated from the system interconnect since it is known in the art that a dummy write operation can be generated (View Nygren ¶ 22).  Such modification would have allowed a dummy write operation to be generated after the master controller isolation.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) and further in view of Safford (US Patent Application 2005/0240811).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach a second master configured to operate in lockstep with the first master.

However, Safford teaches a second master configured to operate in lockstep with the first master (View Safford ¶ 29; lockstep).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a second master configured to operate in lockstep with the first master since it is known in the art that a master and slave controller can be lockstep (View Safford ¶ 29).  Such modification would have allowed a master and slave controller to be in lockstep (failover).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) and further in view of Hikabe (US Patent Application 2009/0287954).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ashmore further teaches the bridge circuit completes the one or more outstanding issued write commands while the first master remains in reset (View Ashmore ¶ 9, 31, 32; secondary controller completes write operation).  

The combination of teachings above does not explicitly teach a reset controller configured to place the first master into reset in response to the bridge circuit isolating the first master.

However, Hikabe teaches a reset controller configured to place the first master into reset in response to the bridge circuit isolating the first master (View Hikabe ¶ 224; recover master).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a reset controller configured to place the first master into reset in response to the bridge circuit isolating the first master since it is known in the art that a master controller can be recovered (View Hikabe ¶ 224).  Such modification would have allowed a master controller can be reset.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) and further in view of Achtenberg (US Patent Application 2016/0109926).

Claim 13, Lanus teaches a data processing system having a first master (View Lanus ¶ 24, 25, 27; computer system, master management controller), a system interconnect (View Lanus ¶ 20, 21, 26; interconnect fabric), and a bridge circuit coupled between the first master and the system interconnect (View Lanus ¶ 2, 23; management bus).

Lanus does not explicitly teach issuing, by the first master, write commands and write data to the system interconnect via the bridge circuit wherein prior to occurrence of an error in the first master, the write commands and write data are provided unmodified to the system interconnect by the bridge circuit; and tracking, by the bridge circuit, issued write commands which have not been completed as outstanding write commands, wherein, after occurrence of the error in the first master, the bridge circuit isolates the first master from the system interconnect and completes the outstanding write commands while the first master remains isolated from the system interconnect.

However, Ashmore teaches issuing, by the first master, write commands and write data to the system interconnect via the bridge circuit wherein prior to occurrence of an error in the first master (View Ashmore ¶ 9, 31, 32; issue write operations), and tracking, by the bridge circuit, issued write commands which have not been completed as outstanding write commands, wherein, after occurrence of the error in the first master (View Ashmore ¶ 9, 31, 32; incomplete write operations), the bridge circuit isolates the first master from the system interconnect (View Ashmore ¶ 9, 31, 32; primary controller failed over) and completes the outstanding write commands while the first master remains isolated from the system interconnect (View Ashmore ¶ 9, 31, 32; secondary controller completes write operation).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lanus with issuing, by the first master, write commands and write data to the system interconnect via the bridge circuit wherein prior to occurrence of an error in the first master, and tracking, by the bridge circuit, issued write commands which have not been completed as outstanding write commands, wherein, after occurrence of the error in the first master, the bridge circuit isolates the first master from the system interconnect and completes the outstanding write commands while the first master remains isolated from the system interconnect since it is known in the art that a write operation can be sent after failure (View Ashmore ¶ 9, 31, 32).  Such modification would have allowed a second controller to complete a write operation.

The combination of teachings above does not explicitly teach the write commands and write data are provided unmodified to the system interconnect by the bridge circuit.

However, Achtenberg teaches the write commands and write data are provided unmodified to the system interconnect by the bridge circuit (View Achtenberg ¶ 64; unmodified write process).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the write commands and write data are provided unmodified to the system interconnect by the bridge circuit since it is known in the art that unmodified write process can be generated (View Achtenberg ¶ 64).  Such modification would have allowed a write process to not be modified.

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13.  Ashmore further teaches wherein, after occurrence of the error in the first master, the bridge circuit completes the outstanding write commands by providing dummy data corresponding to each outstanding write command to the system interconnect so as to receive a corresponding valid response from the system interconnect to complete the outstanding write command (View Ashmore ¶ 9, 31, 32; secondary controller completes write operation).  


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Achtenberg (US Patent Application 2016/0109926) and further in view of Park (US Patent Application 2006/0083081).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  The combination of teachings above does not explicitly teach the bridge circuit providing the dummy data corresponding to each outstanding write command to the system interconnect comprises the bridge circuit providing a negated strobe signal with the dummy data.

However, Park teaches the bridge circuit providing the dummy data corresponding to each outstanding write command to the system interconnect comprises the bridge circuit providing a negated strobe signal with the dummy data (View Park ¶ 44; negative strobe signal).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the bridge circuit providing the dummy data corresponding to each outstanding write command to the system interconnect comprises the bridge circuit providing a negated strobe signal with the dummy data since it is known in the art that dummy data can be generated (View Park ¶ 44).  Such modification would have allowed a dummy data to be issued as a write operation.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Achtenberg (US Patent Application 2016/0109926) in view of Park (US Patent Application 2006/0083081) in view of Welker US Patent Application 2016/0139837) and further in view of Nygren (US Patent Application 2008/0126843).

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  Park further teaches including a last data beat, for the outstanding burst write command to the system interconnect in which the negated strobe signal is provided with each data beat (View Park ¶ 44; negative strobe signal).  

The combination of teachings above does not explicitly teach each outstanding write command is an outstanding burst write command, and wherein, after occurrence of the error in the first master, the bridge circuit providing the dummy data corresponding to each outstanding burst write command to the system interconnect comprises the bridge circuit providing all data beats.

However, Welker teaches each outstanding write command is an outstanding burst write command (View Welker ¶ 20, 28; burst write).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each outstanding write command is an outstanding burst write command since it is known in the art that a burst write can be issued (View Welker ¶ 20, 28).  Such modification would have allowed a burst write command to be issued for a write operation.

The combination of teachings above does not explicitly teach after occurrence of the error in the first master, the bridge circuit providing the dummy data corresponding to each outstanding burst write command to the system interconnect comprises the bridge circuit providing all data beats.

However, Nygren teaches after occurrence of the error in the first master, the bridge circuit providing the dummy data corresponding to each outstanding burst write command to the system interconnect comprises the bridge circuit providing all data beats (View Nygren ¶ 22; dummy write command), 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with teaches after occurrence of the error in the first master, the bridge circuit providing the dummy data corresponding to each outstanding burst write command to the system interconnect comprises the bridge circuit providing all data beats since it is known in the art that a dummy write operation can be generated (View Nygren ¶ 22).  Such modification would have allowed a dummy write operation to be generated.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Achtenberg (US Patent Application 2016/0109926) and further in view of Tawada (US Patent Application 2005/0015648).


Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 13.  The combination of teachings above does not explicitly teach issuing, by the first master, write command and write data to the system interconnect comprises: issuing, by the first master, write data prior to issuing corresponding write commands.

However, Tawada teaches the issuing, by the first master, write command and write data to the system interconnect comprises: issuing, by the first master, write data prior to issuing corresponding write commands (View Tawada ¶ 7; sequential write command).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the issuing, by the first master, write command and write data to the system interconnect comprises: issuing, by the first master, write data prior to issuing corresponding write commands since it is known in the art that a sequential write command can be issued (View Tawada ¶ 7).  Such modification would have allowed multiple write commands can be issued in sequence.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Achtenberg (US Patent Application 2016/0109926) in view of Tawada (US Patent Application 2005/0015648) in view of Masuo (US Patent Application 2008/0162803) and further in view of Ware (US Patent Application 2007/0028060).


Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  The combination of teachings above does not explicitly teach the tracking, by the bridge circuit, issued write commands as outstanding write commands comprises storing issued write commands into a command buffer, wherein the method further comprises: tracking, by the bridge circuit, write data issued prior to issuing the corresponding write commands as outstanding write data by storing corresponding placeholders in the command buffer for the outstanding write data.

However, Masuo teaches the tracking, by the bridge circuit, issued write commands as outstanding write commands comprises storing issued write commands into a command buffer (View Masuo ¶ 30; buffer).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the tracking, by the bridge circuit, issued write commands as outstanding write commands comprises storing issued write commands into a command buffer since it is known in the art that a write command can be stored in a buffer (View Masuo ¶ 30).  Such modification would have allowed write operations to be stored.

The combination of teachings above does not explicitly teach the tracking, by the bridge circuit, write data issued prior to issuing the corresponding write commands as outstanding write data by storing corresponding placeholders in the command buffer for the outstanding write data.


However, Ware teaches tracking, by the bridge circuit, write data issued prior to issuing the corresponding write commands as outstanding write data by storing corresponding placeholders in the command buffer for the outstanding write data (View Ware ¶ 41; placeholder).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with tracking, by the bridge circuit, write data issued prior to issuing the corresponding write commands as outstanding write data by storing corresponding placeholders in the command buffer for the outstanding write data since it is known in the art that a placeholder can be issued for write data (View Ware ¶ 41).  Such modification would have allowed a placeholder to stored for a write data.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Achtenberg (US Patent Application 2016/0109926) in view of Tawada (US Patent Application 2005/0015648) in view of Masuo (US Patent Application 2008/0162803) in view of Ware (US Patent Application 2007/0028060) and further in view of Solomon (US Patent Application 2005/0114556).

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 18.  The combination of teachings above does not explicitly teach after occurrence of the first error, the bridge circuit issuing a dummy command to the system interconnect corresponding to each placeholder stored in the command buffer so as to receive a corresponding valid response from the system interconnect to complete the dummy commands corresponding to the outstanding write data.

However, Solomon teaches after occurrence of the first error, the bridge circuit issuing a dummy command to the system interconnect corresponding to each placeholder stored in the command buffer so as to receive a corresponding valid response from the system interconnect to complete the dummy commands corresponding to the outstanding write data (View Solomon ¶ 17; placeholder for future commands).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with after occurrence of the first error, the bridge circuit issuing a dummy command to the system interconnect corresponding to each placeholder stored in the command buffer so as to receive a corresponding valid response from the system interconnect to complete the dummy commands corresponding to the outstanding write data since it is known in the art that a placeholder can be issued for a write command (View Solomon ¶ 17).  Such modification would have allowed a placeholder to stored for a write command.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanus (US Patent Application 2007/0180329) in view of Ashmore (US Patent Application 2007/0088975) in view of Achtenberg (US Patent Application 2016/0109926) in view of Tawada (US Patent Application 2005/0015648) in view of Masuo (US Patent Application 2008/0162803) in view of Ware (US Patent Application 2007/0028060) in view of Solomon (US Patent Application 2005/0114556) and further in view of Cmelik (US Patent Application 2002/0144179).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.  The combination of teachings above does not explicitly teach each dummy command includes a pre-determined safe access address.

However, Cmelik teaches each dummy command includes a pre-determined safe access address (View Cmelik ¶ 22; safe access).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each dummy command includes a pre-determined safe access address since it is known in the art that a safe access address can be provided (View Cmelik ¶ 22).  Such modification would have allowed a dummy write operation to point to a valid address.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wenzel et al. (U.S. Patent Application 7,827,441); teaches failover controllers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114